DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/01/2021. Claims 2-19 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,965,927. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,965,927, as follows:
Present application
U.S. Patent No. 10,965,927
Claim 2. (New) A transmitter comprising: processing circuitry configured to generate and transmit a packet in which text information of a subtitle having display timing 

Claim 3. (New) The transmitter according to claim 2, wherein the reference time information is time information indicating a difference between a display start time indicated by the display timing information 
Claim 4. (New) The transmitter according to claim 2, wherein a time is indicated by a count value of 90 kHz on the first time axis, and a time is indicated by an hour-minute-second frame on the second time axis.  

Claim 5. (New) The transmitter according to claim 2, wherein the packet is a packetized elementary stream (PES) packet.  
Claim 6. (New) The transmitter according to claim 2, wherein the payload of the packet includes a first segment having the text information of the subtitle and a second segment having the reference time information.  


Claim 8. (New) The transmitter according to claim 2, wherein the processing circuitry is configured to generate and transmit the packet in the corresponding sample period after a display start time indicated by the display timing information has passed.  
Claim 9. (New) The transmitter according to claim 2, wherein the time information regarding the first time axis is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on a system time axis as the first time axis, and the display timing information of the text information of the subtitle is on the second time axis and is expressed with respect to the reference point of the reference time information.  

Claim 10. (New) A transmission method comprising: generating and transmitting a 

Claim 11. (New) A receiver comprising: processing circuitry configured to receive a packet in which text information of a subtitle 



Claim 13. (New) The receiver according to claim 11, wherein the processing circuitry is configured to perform control to immediately display the subtitle according to the text information of the subtitle when a display start time indicated by the display timing information is positioned before the start time of the corresponding sample period.  



Claim 15. (New) The receiver according to claim 11, wherein the time information regarding a first time axis is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on a system time axis as the first time axis, and the display timing information of the text information of the subtitle is on the second time axis and is 

Claim 16. (New) The receiver according to claim 11, wherein the receiver includes a monitor.  

Claim 17. (New) The receiver according to claim 16, wherein the receiver is configured to display video data and the subtitle on the monitor. 
 
Claim 18. (New) A reception method comprising: receiving, by processing circuitry of a receiver apparatus, a packet in which text information of a subtitle having display timing information is included in a payload of the packet in synchronization with a corresponding sample period, wherein time information regarding a first time axis is included in a header of the packet, and, the payload of the packet includes reference time 

Claim 19. (New) The reception method according to claim 18, wherein the time information regarding a first time axis is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on a system time axis as the first time axis, and 


2. The transmitter according to claim 1, wherein the reference time information is time information indicating a difference between a display start time indicated by the 
3. The transmitter according to claim 1, wherein a time is indicated by a count value of 90 kHz on the first time axis, and a time is indicated by an hour-minute-second frame on the second time axis.
4. The transmitter according to claim 1, wherein the packet is a packetized elementary stream (PES) packet.
5. The transmitter according to claim 1, wherein the payload of the packet includes a first segment having the document of the text information of the subtitle and a second segment having the reference time information.

7. The transmitter according to claim 1, wherein the processing circuitry is configured to generate and transmit the packet in the corresponding sample period after a display start time indicated by the display timing information has passed.
8. A transmission method comprising: generating and transmitting a packet in which a document of text information of a subtitle having display timing information is included in a payload in synchronization with a corresponding sample period by a transmission unit, wherein a time stamp indicating a start time of the corresponding sample period on a first time axis is included in a header of the packet, and the payload of the packet further includes reference time information corresponding to the start time of 
9. A receiver comprising: processing circuitry configured to receive a packet in which a document of text information of a subtitle having display timing information is included in a payload in synchronization with a corresponding sample period, wherein a time stamp indicating a start time of the corresponding sample period on a first time axis is included in a header of the packet, and the payload of the packet further includes reference time information corresponding to the start time of the corresponding sample 
10. The receiver according to claim 9, wherein the processing circuitry is configured to convert a display start time and a display end time indicated by the display timing information into a time on the first time axis by using the time stamp and the reference time information and is configured to control the display timing of the subtitle by using the 
11. The receiver according to claim 9, wherein the processing circuitry is configured to perform control to immediately display the subtitle according to the text information of the subtitle when a display start time indicated by the display timing information is positioned before the start time of the corresponding sample period.
12. The receiver according to claim 9, wherein the payload of the packet includes a first segment having the document of the text information of the subtitle and a second segment having the reference time information, the first segment is associated with the second segment, and the processing circuitry is configured to control the display timing of the subtitle according to the text information of the subtitle included in the first 
13. A reception method comprising: receiving, by processing circuitry of a receiver apparatus, a packet in which a document of text information of a subtitle having display timing information is included in a payload in synchronization with a corresponding sample period by a reception unit, wherein a time stamp indicating a start time of the corresponding sample period on a first time axis is included in a header of the packet, the payload of the packet further includes reference time information corresponding to the start time of the corresponding sample period indicated in the time stamp of the header of the packet, the reference time information being on a second time axis that uses a reference point different than the reference point of the first time axis of the 
14. The transmitter according to claim 1, wherein the time stamp included in the header of the packet is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on a system time axis as the first time axis, and the display timing information of the text information of the subtitle is on the second time axis and is expressed with respect to the reference point that is the same as the reference point of the reference time information.

16. The receiver according to claim 9, wherein the time stamp included in the header of the packet is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on, a system time axis as the first time axis, and the display timing information of the text information of the subtitle is on the second time axis and is expressed with respect to the reference point 
17. The reception method according to claim 13, wherein the time stamp included in the header of the packet is a Presentation Time Stamp (PTS) indicating the start time of the corresponding sample period on a system time axis as the first time axis, and the display timing information of the text information of the subtitle is on the second time axis and is expressed with respect to the reference point that is the same as the reference point of the reference time information.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/27/2022